Barrett, J.
I concur in the result, and also in Mr. Justice Daniels’ opinion, 'with a single exception. I do not think that the exclusion of the question put to Dr. Creamer was error. The examination as to which he was being interrogated was by the defendant’s physicians. Dr. Creamer had al*460ready testified that he had not given a thought to the question of the fairness of this examination, that he only saw part of the measurements which were made, and that he was very indifferent to what took place. Manifestly, then, there was no foundation for an accurate opinion upon the subject; and, upon this ground, the exclusion of the question might fairly be justified. But, further, the doctor’s opinion was thus asked, not as to the result of his own or of another physician’s examination, but whether an examination not then in evidence, and which might never be in evidence, was full and fair. In other words, the cross-examining counsel desired in this manner to herald his forthcoming testimony with a certificate of its value from the plaintiff’s witness. Still further, even if the ruling in question were erroneous, I cannot agree that after so thorough and exhaustive an examination as was given to Dr. Creamer, covering minutely every feature of the injury and of the treatment, a new trial should be awarded for an error which could not possibly have prejudiced the defendants.
Van Brunt, P. J., concurs.